KeRwiit, J.
1. It is first insisted that the court erred in striking out the portion of the fourth paragraph of the complaint which alleges in substance that the defendants caused and procured the plaintiffs to execute and sign a document which plaintiffs were informed and believed was a necessary paper or document to be signed and executed by them in order to procure the release and satisfaction of the land contract, and that the same was executed by plaintiffs and delivered to defendants for no other purpose; “that, as said plaintiffs are now informed and believe, the paper or document so signed and executed by them as aforesaid was a warranty deed of their farm running to said Samuel Bowey.” It is plain from the record that this deed was signed, executed, and delivered to Bowey upon payment by him of the amount due upon the land contract. This allegation was wholly immaterial in the instant case and there was no error in striking it out. The plaintiffs accepted the settlement made by the defendants, received the money, and ratified the execution of the deed. The allegation, therefore, had no relevancy to the defendants’ claim to recover compensation for their services. The only question at issue in the case was whether the defendants charged more than was reasonable for their services.
2. Error is also assigned on the reception and exclusion of evidence. Upon the trial the court refused to admit a letter from one Henry Loibl, agent of Bowey, dated November 6, *2271916, purporting to show that Bowey was ready to pay plaintiffs the amount due on their land contract. This letter was objected to, and objection sustained on the ground that it was not shown to have been brought to the attention of defendants. The court also refused to allow plaintiffs’ original demand on defendants, written by plaintiffs, to be received in evidence. This demand was for an adjustment of the moneys held by the defendants. Also the overruling of an objection of counsel for plaintiffs to a hypothetical question put by counsel for defendants.
We find no prejudicial error under this head. Moreover the errors under assignments 1 and 2, before mentioned, do not seem to be relied upon by counsel for plaintiffs. They say in their brief, the “foregoing assignments of error numbered 1 and 2 are not presented or argued upon the theory of a mistrial nor for the purpose of a new trial of the action, but simply to show the trial court’s misconception or misinterpretation of plaintiffs’ cause of action, and which finally culminated in the order for and judgment setting aside the general verdict of the jury and for costs in favor of defendants.”
3. The main question involved in this case comes under the third assignment, which raises the question whether-the issues presented were for the jury, and whether the court below was justified in setting aside the verdict and dismissing the complaint.
It is contended on the part of the appellants that the court below erred in setting aside the verdict for the reason that there was ample evidence to support it; while on the part of the respondents it is insisted that upon the undisputed evidence they were entitled to the amount charged for services and disbursements, hence that no case was made by appellants for the recovery of any sum.
The evidence appears to be practically undisputed that the defendants performed the services they were employed to *228perform and that tbe time spent in such performance at tbe regular fees for such services, according to tbe undisputed evidence, would entitle them to tbe sum of $325 for such services and $5.16 for expenses, making in all $330.16. True, most of tbe evidence on tbe part of defendants as to tbe value of their services was expert evidence, but it is substantially undisputed, and in view of tbe character of tbe case and tbe fact that tbe amount charged was not more than a reasonable collection fee for tbe amount collected and paid over to tbe plaintiffs we do not feel that we ought to disturb tbe finding of tbe court below, as we cannot say that it was clearly wrong. In making tbe order for judgment dismissing tbe complaint tbe court below said:
“Tbe court having taken tbe matter under advisement and having fully considered tbe briefs submitted and examined tbe testimony taken upon tbe trial, and it appearing that the undisputed evidence of tbe witnesses upon both sides shows conclusively that tbe defendants made no excessive charge to plaintiffs, as alleged in tbe complaint, and that plaintiffs are not entitled to recover in this action, . . .”
We find no prejudicial error in tbe record and think tbe judgment should be affirmed.
‘By the Court. — Tbe judgment is affirmed.